UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-34844 MediaMind Technologies Inc. (Exact name of registrant as specified in its charter) Delaware 52-2266402 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 135 West 18th Street (5th Floor), New York, NY (Address of principal executive offices) (Zip Code) (646) 202 - 1320 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 13, 2011, there were 19,022,183 shares outstanding of the registrant’s common stock. MediaMind Technologies Inc. Table of Contents PAGE NUMBER PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of December 31, 2010 and March 31, 2011 (unaudited) 3 Condensed Consolidated Statements of Income for the Three Months ended March31, 2010 and 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2010 and 2011 (unaudited) 6 Notes to Condensed Consolidated Financial Statements for the Year ended December 31, 2010 and for the Three Months ended March 31, 2010 and 2011 (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION 28 Item 1. Legal Proceedings Item 1A. Risk Factors 28 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. (Removed and Reserved) 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. MEDIAMIND TECHNOLOGIES INC. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands December 31, March 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term deposits Restricted cash Trade receivables, net Other accounts receivable and prepaid expenses Total current assets LONG-TERM ASSETS: Marketable securities (Note 7) Deferred taxes Severance pay fund Other long-term assets Total long-term assets PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSETS AND GOODWILL - Total assets $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 MEDIAMIND TECHNOLOGIES INC. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) December 31, March 31, Unaudited LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Employees and payroll accruals Other accounts payable Total current liabilities LONG-TERM LIABILITIES: Deferred taxes, net - Accrued severance pay and other employee accruals Other long term liability - Total long-term liabilities STOCKHOLDERS' EQUITY (Note 3): Stock capital: Common stock of $0.001 par value - 88,000,000 shares authorized at December 31, 2010 and March 31, 2011; 21,692,207 and 22,067,003 shares issued at December 31, 2010 and March 31, 2011, respectively; 18,530,503 and 18,905,299 shares outstanding at December 31, 2010 and March 31, 2011, respectively. 22 22 Additional paid-in capital Treasury stock at cost (3,161,704 shares of Common stock) ) ) Accumulated other comprehensive gain (loss) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 MEDIAMIND TECHNOLOGIES INC. AND ITS SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME U.S. dollars in thousands (except share and per share data) Three months ended March 31, Unaudited Revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Total operating expenses Operating income: Financial income, net 82 Income before taxes on income Taxes on income Net income Accretion of Preferred stock dividend preference ) - Net income attributable to Common stockholders $
